DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 6 – 11, and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (US 2002/0162309).
	In regard to claim 1, as shown in figure 1, Schmitz discloses a filter system having an air filter element (20). The filter element (20) has a tubular shape defining an inner space (32). The filter element (20) has a first end panel (44) at a first end and a second end panel (48) at a second end located opposite to the first end in relation to a longitudinal direction of the filter element. The central opening (46) can be considered to 
	In regard to claim 2, the offset position can be considered to involve a distance in the transversal direction of the filter element. 
	In regard to claim 3, the offset position in Schmitz can be considered to be a distance as seen in the transversal direction of the filter element between a center point in the first outlet (46) and a center point in the second outlet (70, 74, 76, 78). 
	In regard to claim 6, the filter element (20) can be considered to have a cross-sectional shape with a first extension in a first direction and a second extension in a second direction which is perpendicular to the first direction. 

	In regard to claim 8, Schmitz includes four openings (70, 74, 76, 78) which can be considered to form the second outlet. One of which can be considered to be offset in relation to the first outlet in a general direction along the first extension direction. 
	In regard to claim 9, the filter element inherently has a maximum available offset position. As shown in figures 1 and 2, the offset position is at least 50% of the maximum available offset position. 	
	In regard to claim 10, the first outlet (46) is shown to have a cylindrical cross-section. 
	In regard to claim 11, the first outlet (46) is shown to be located coaxially with the filter element. 
	In regard to claim 13, a cross-sectional area of the second outlet (70, 74, 76, or 78) is shown to be smaller than a cross-sectional area of the inner space. 
	In regard to claims 14 and 15, the preambles do not add any specific structure to the claims. Schmitz is considered to disclose all of the required structural limitations in these claims.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As shown in figure 1 of Schmitz, the cross-sectional dimension of the first outlet (46) is smaller than the dimension of the inner space to receive the inlet tube (30). There is no teaching or suggestion in Schmitz for the first outlet to have a shape and dimension that is the same as the shape and dimension of the inner space. 

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments in regard to Schmitz. It is noted that the filter element (20) of Schmitz is considered to read on the claimed filter element. The apertures or holes (70, 74, 76, 78) in the second end panel (48) are considered to form the second air outlets. As discussed above, they are considered to have all of the required structural features as the claimed second air outlet. Applicant argues that the outlet that extends axially through the second end panel is the central aperture (62) formed in the housing end plate. The examiner notes that the claims do not require a housing and the lower end cap (48) of the filter element (20) can be considered to form the second end plate, as broadly recited in the claim. In this case, the second air outlet (70, 74, 76, or 78) does extend axially through the second end panel (48) form the inner space (32) and out from the filter element (20). Applicant’s arguments are not considered to be commensurate with the scope of the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773